Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method of prospecting for hydrocarbons, the method comprising:  redatuming geophysical data, wherein there is provided multi-component geophysical data, and the redatuming geophysical data comprises: obtaining at least one focussing function and/or at least one Green's function from the multi-component geophysical data, wherein the provided multicomponent geophysical data has not been and is not processed to account for free surface multiples; and using the redatumed geophysical physical data to prospect for hydrocarbons.  
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental process concepts (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).  
For example, the limitations of redatuming geophysical data by “obtaining at least one focussing function and/or at least one Green's function from the multi-component geophysical data” are treated by the Examiner as belonging to mathematical concept grouping while the step of wherein the provided multicomponent geophysical data has not been and is not processed to account for free surface multiples is treated as a mental process corresponding to a judgement/opinion to not process these data. 
Claim 24 recites a similar abstract idea.
Next, under the Step 2A, Prong Two, we consider whether the claims that recite a judicial exception integrate it into a practical application. 
In this step, we evaluate whether the claims recite additional elements that integrate the exception into a practical application of that exception. 
The claims comprises the additional element/step of providing multi-component geophysical data and (Claim 24) includes a step of using the obtained at least one focussing function and/or at least one Green's function to generate an image of a geophysical structure. 
The step of providing multi-component geophysical data (Claims 1 and 24) only generally links the use of the judicial exception to a particular technological environment or field of use and represents a mere data gathering step that only adds an insignificant extra-solution activity to the judicial exception.  The step of generating an image of a geophysical structure (Claim 24) represents an insignificant post-solution activity and does not reflect a practical application.  According to MPEP 2106.05(f), a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words “apply it" to the judicial exception.
In conclusion, the above additional element/steps do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis).  For example, the prior art of record references discuss generating an image of a geophysical structure (Halliday, Poole, Amudsen).
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claim 4 provides additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One). 
No additional/steps that as a whole reflect a practical application are recited (Step 2A, Prong Two).
The latter also confirms that the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) and, therefore, these dependent claims are ineligible.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 3/16/2021, with respect to Claims 1 (as amended) and 5 have been fully considered and are persuasive.  The rejection under the 35 USC § 103 of these claims has been withdrawn. 

Examiner Note with regards to Prior Art  
With regards to Claims 1 and 24, the closest prior art, Halliday, Poole, and Amundsen, either singularly or in combination, fail to anticipate or render obvious redatuming geophysical data, wherein the provided multicomponent geophysical data has not been and is not processed to account for free surface multiples, in combination with all other limitations in the claim as claimed and defined by applicant.  

Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive. 

35 USC § 101
The Applicants argue (p.1): The Applicant respectfully asserts that the amendments overcome the rejection. Claim 1 has been amended with the limitations of former dependent claim 5. Basis for "prospecting for hydrocarbons" can be found in original claim 22 and at page 17, lines 3-5 of the specification herein. Specifically, the claim now recites a method of prospecting for hydrocarbons using redatuming geophysical data. The claim thus clearly recites a practical application and thus no longer falls within the category of excluded subject matter. 
 The Examiner respectfully disagrees. In Claim 1, a generically–recited in the preamble a “method of prospecting for hydrocarbons” is not a meaningful limitation. This feature represents a field of use limitation and does not qualify as a practical application.  Additionally, in Claim 24, generating an image of geophysical structure represents insignificant extra-solution activity that does not reflect a practical application because it is a mere instruction to apply the judicial exception (MPEP 2106.05(f)). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vdovina (US 2016/0238722) discloses processing data to generate data without free surface multiples. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863